DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS(s) have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is invited to point out any particular reference(s) in the IDS that they believe may be of particular relevance to the instant claimed invention in response to this Office Action. See also MPEP 2004, example 13, it is desirable to avoid the submission of long lists of documents if it can be avoided. If a long list is submitted, highlight those documents which have been specifically brought to applicant’s attention and/or are known to be of most significance. See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff ’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974). But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).
Response to Amendment
Claims 1, 2, 4-23, 25-35, and 37-45 are pending.
Claims 3, 24, and 36 are canceled.
Claims 1, 4, 7, 10, 12, 13, 21, 22, 25, 28, 31, 33, 34, 37, 40, 43, and 45 are amended. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 13, 22-23, 34-35 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Goglio (US 20050263573).
Regarding claim 1, Goglio discloses A carton for holding at least one article (Para 31) , the carton comprising: a plurality of panels extending at least partially around an interior of the carton, the plurality of panels comprising a top panel (9), a bottom panel (2) , a front panel (See annotated fig. below) , a back panel (Fig.1; Panel opposite of 5), and at least one side panel (See annotated fig. below) ; and a plurality of end flaps foldably connected to a respective panel of the plurality of panels (Fig.3) , the plurality of end flaps comprising at least one top end flap foldably connected to the top panel (Fig.3; 20), the at least one top end flap upwardly folded relative to the top panel (Fig.1) to contact a portion of the at least one side 
    PNG
    media_image1.png
    536
    791
    media_image1.png
    Greyscale
the tray shaped part 25 is inserted into as [AltContent: arrow]shown in fig. 2, the end flaps h attaches to flap  f, f3, f', f1', f2' and becomes side [AltContent: arrow]panels, the top panel/pull out tab 20 is positioned against flap h, it [AltContent: arrow][AltContent: arrow]is considered to be in contact with at least one side [AltContent: textbox (Side Panel)][AltContent: textbox (Front panel)]panel; Para 52; after the construction of the box as shown in fig. 2, front flap h get attached to the front panel and thereby is considered to be part of the front panel. Since  pull tab 20 contacts front flap h, it is considered to have contacted the front panel as well; See annotated fig. 2 & 4) to at least partially maintain a closed configuration of the carton in which the top panel is recessed below a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion (Fig.1)  for receiving a portion of a vertically adjacent carton (Since there is a recess on the top portion, the container is capable of receiving a portion of a vertically adjacent carton. ).

    PNG
    media_image2.png
    427
    735
    media_image2.png
    Greyscale


Regarding claim 2, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.3; base a is smaller than the top g)

Regarding claim 13, Goglio discloses   A blank (Fig.3) for forming a carton for holding at least one article, the blank comprising: a plurality of panels (Fig.3) comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel (As annotated for claim 1); and a plurality of end flaps (Fig.3; e,b,f,20) foldably connected to a respective panel of the plurality of panels, the plurality of end flaps comprising at least one top end flap (20) foldably connected to the top panel (Fig.3; g), the at least one top end flap for being upwardly folded to contact the at least one side panel ( when the tray shaped part 25 is inserted into as shown in fig. 2, the end flaps h attaches to flap  f, f3, f', f1', f2' and becomes side panels, the top panel/pull out tab 20 is positioned against flap h, it is considered to be in contact with at least one side panel; Para 52; after the construction of the box as shown in fig. 2, front flap h get attached to the front panel and thereby is considered to be part of the front panel. Since  pull tab 20 contacts front flap h, it is considered to have contacted the front panel as well; See annotated fig. 2 & 4 for claim 1) to at least partially maintain a closed configuration of the carton formed from the blank (Fig.1,2) in which the top panel is recessed below (Fig.1,2)  a portion of each of the front panel, the back panel, and the at least one side panel to form a recessed top portion for receiving a portion of a vertically adjacent carton when the carton is formed from the blank (Fig.1,2; there is a recess on the top portion, the container is capable of receiving a portion of a vertically adjacent carton. )

Regarding claim 22, Goglio disclose a blank (Fig.3)  comprising a plurality of panels and a plurality of end flaps foldably connected to a respective panel of the plurality of panels, the plurality of panels comprising a top panel, a bottom panel, a front panel, a back panel, and at least one side panel 
Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).

Regarding claim 23, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1, 3).

Regarding claim 34, Goglio discloses a first carton (1) , the first carton comprising: a plurality of panels extending at least partially around an interior of the first carton (Fig.1) , the plurality of panels 
Since there is a recess (Fig.1, 2), the top of the first carton is parable of receiving a container. Hence, it would have been obvious to incorporate a second carton that is at least partially received in the recessed top portionn of the first carton.
The preamble recites “A system of cartons for holding at least one article ” is considered to be intended use. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally 

Regarding claim 35, Goglio discloses a top opening defined by the recessed top portion is larger than the bottom panel (Fig.1-3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-9,16-18,28-30, and 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio as applied to claim 3 in view of Stender (US 2645337).

Regarding claim 7, Goglio does not explicitly discloses the top panel comprises a window for viewing the interior of the carton.
Stender is in the fiend of endeavor and discloses a carton wherein top panel comprises a window (Col.1, line 41) for viewing the interior of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the carton of Goglio to incorporate a window on the top panel as taught by Stender for the purpose of viewing the interior of the carton.
Regarding claim 8, Goglio-Stender discloses the widow comprises an opening and a film overlying the opening (Fig.1; Col.1, line 41-45).

Regarding claim 9, Goglio-Stender discloses the film is formed of a polymeric material and is at least partially transparent (Fig.1; Col.1, line 41-45).

Regarding claim 16-18, all the additional features of claim 16-18 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 16-18. Accordingly, all the limitation of claims 16-18 would have been obvious in view of Goglio-Stender.

Regarding claims 28-30, all the additional features of claim 28-30 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 28-30. Accordingly, all the limitation of claims 28-30 would have been obvious in view of Goglio-Stender.

Regarding claims 40-42, all the additional features of claim 40-42 are the same as those of claims 7-9, respectively. Thus, the same reasoning and motivation applies to claims 40-42. Accordingly, all the limitation of claims 40-42 would have been obvious in view of Goglio-Stender.

Claim 4-6, 14-15, 25-27, and 37-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio (US 20050263573) as applied to claim 2, 13, 23, and 35 respectively in view of Kauffeld ( US 3124295)
Regarding claim 4, Goglio does not explicitly discloses the at least one side panel is a first side panel, the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel.

The use of folding end flaps upwards to connect to side panel is a known method in the art. Hence , It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate at least one side panel is a first side panel , the at least one top end flap is a first top end flap in contact with a portion of the first side panel, the plurality of panels further comprises a second side panel, and the plurality of end flaps further comprises a second top end flap foldably connected to the top panel and upwardly folded to contact a portion of the second side panel as taught by Kauffeld for the purpose of closing the carton. 


    PNG
    media_image3.png
    216
    444
    media_image3.png
    Greyscale


Regarding claim 5, Goglio-Kauffeld discloses  the plurality of panels further comprises a hinge panel (Fig.3, F3) foldably connected to each of the top panel and the back panel (Fig.1-3).



Regarding claims 14-15, all the additional features of claims 14-15 are the same as those of claims 4-5, respectively. Thus, the same reasoning and motivation applies to claims 14-15.Accordingly, all the limitation of claims 14-15 would have been obvious in view of Goglio-Kauffeld.

Regarding claims 25-27, all the additional features of claims 25-27 are the same as those of claims 4-6, respectively. Thus, the same reasoning and motivation applies to claims 25-27. Accordingly, all the limitation of claims 25-27 would have been obvious in view of Goglio-Kauffeld.


Regarding claims 37-39, all the additional features of claims 37-39 are the same as those of claims 4-6, respectively. Thus, the same reasoning and motivation applies to claims 37-39. Accordingly, all the limitation of claims 37-39 would have been obvious in view of Goglio-Kauffeld.

Claim 10-12, 19-21, 31-33, and 43-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goglio as applied to claim 3, 13, and 35 respectively in view of Keefe (US 4809908).
Regarding claim 10, Goglio does not explicitly discloses at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton.
Keefe is in the field of endeavor and discloses at least one locking opening (27) at least partially extends into the front panel (Fig.1-4), and the at least one top end flap comprises a locking tab (Fig.1, 2; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate at least one locking opening at least partially extends into the front panel, and the at least one top end flap comprises a locking tab at least partially received through the at least one locking opening to at least partially maintain the closed configuration of the carton as taught by Keefe for the purpose of locking the carton. 

Regarding claim 11, Goglio-Keefe does not explicitly discloses the plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line.
Keefe discloses the plurality of end flaps comprises at least one front end flap (22) foldably connected to the front panel at a fold line (21) and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line (Fig.1).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Goglio to incorporate plurality of end flaps comprises at least one front end flap foldably connected to the front panel at a fold line and positioned in at least partial face-to- face contact with the at least one side panel, the at least one locking opening interrupts the fold line as taught by Keefe for the purpose of locking the carton. 


Keefe discloses a recess (11) is formed in a portion of the front panel (12) and the top panel comprises a handle tab (36) that extends at least partially through the recess to at least partially maintain the closed configuration of the carton (When the carton is in closed state the tab 36 goes through the recess 11 and maintains a closed configuration of the carton.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  Goglio to incorporate a recess is formed in a portion of the front panel and the top panel comprises a handle tab that extends at least partially through the recess to at least partially maintain the closed configuration of the carton as taught by Keefe for the purpose of pulling the tab and opening the carton. 

Regarding claims 19-21, all the additional features of claims 19-21 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 19-21. Accordingly, all the limitation of claims 19-21 would have been obvious in view of Goglio-Keefe.


Regarding claims 31-33, all the additional features of claims 31-33 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 31-33. Accordingly, all the limitation of claims 31-33 would have been obvious in view of Goglio-Keefe.
Regarding claims 43-45, all the additional features of claims 43-45 are the same as those of claims 10-12, respectively. Thus, the same reasoning and motivation applies to claims 43-45. Accordingly, all the limitation of claims 43-45 would have been obvious in view of Goglio-Keefe.
Response to Arguments
The terminal disclaimer filed on 10/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10913566  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Applicant’s amendments to the claims have overcome the previously applied objections(s), 112 and double patent rejections set forth in the Non-Final Office Action mailed on 10/11/2021; accordingly, the previous grounds of rejection are withdrawn without prejudice. 
	
Applicant's arguments filed 10/11/2021 have been fully considered but they are not persuasive. 
With regards to the argument, the pull tab 20 of Goglio does not contact any of the side wall 5 when container is closed, the Examiner respectfully disagrees. As acknowledged by applicant on page 13 of the argument section, the pull tab is positioned between the downwardly foled flaps f2’ and against the flap h. During the construction of the box, flap h of front, back, side attaches to front, back and side panel (See annotated. Fig. below) . The flap h that connects to the front panel is considered to be part of the front panel when constructed as shown in fig. 2. Since pull tab 20 contacts flap h which is part of the front panel, pull 20 is considered to contact a portion of the at least one side panel and therefore meets the scope of the limitation. 
[AltContent: textbox (Side Panel)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Front Panel)]
    PNG
    media_image4.png
    536
    808
    media_image4.png
    Greyscale
    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736               



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736